   Case 3:18-cv-00380-B Document 57 Filed 07/03/19                Page 1 of 3 PageID 3797


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 HALL CA-NV, LLC,                                §
                                                 §
        Plaintiff,                               §
                                                 §
 VS.                                             § CIVIL ACTION NO. 3:18-CV-00380-B
                                                 §
 OLD REPUBLIC NATIONAL TITLE                     §
 INSURANCE COMPANY,                              §
                                                 §
        Defendant.                               §

                            PLAINTIFF’S OBJECTIONS TO
                     DEFENDANT’S SUMMARY JUDGMENT EVIDENCE

       Plaintiff Hall CA-NV, LLC (“Hall”) files Objections to the exhibits contained in Defendant

Old Republic National Title Insurance Company’s (“Old Republic’s” or “Defendant’s”) Appendix

to Defendant’s Motion for Summary Judgment (Doc. No. 42) as follows:

                             I.      OBJECTION TO HEARSAY

       1.      Hall objects to Defendant’s Exhibit E (Doc. No. 42-7) (App. 809 at 104:9–104:10),

which is a portion of Jan Feryus’s (Defendant’s Corporate Representative) deposition testimony,

because it contains inadmissible hearsay. Defendant cites to Exhibit E (App. 1308) to support its

assertion that “Hall’s outside counsel handled the title insurance issues for Hall, and he advised

Old Republic that Hall was fine with ‘incremental coverage’ for loan disbursements for the

Project.” See Doc. No. 41 (Def.’s Mot. for Summ. J. at 3). But, at App. 809 at 104:9–104:10,

Ms. Feryus testified that “Valerie Zankich informed Mark Talbot that the lender had approved

incremental coverage.” Ms. Feryus’s testimony is inadmissible because, in violation of Federal

Rule of Evidence 802, Ms. Feryus’s testimony constitutes hearsay (i.e., an out-of-court statement

offered to prove the truth of the matter asserted), and no exceptions apply. Exhibit E (App. 809 at


PLAINTIFF’S OBJECTIONS TO
DEFENDANT’S SUMMARY JUDGMENT EVIDENCE                                                            1
   Case 3:18-cv-00380-B Document 57 Filed 07/03/19                Page 2 of 3 PageID 3798


104:9–104:10) should be stricken from the record, and Defendant’s aforementioned assertion

should be disregarded.

                                        II.     PRAYER

       Hall respectfully requests that this Court sustain Hall’s objection to Old Republic’s

summary evidence and grant Hall all other relief to which it may be justly entitled.


                                                     Respectfully submitted,

                                                     /s/ Micah Skidmore
                                                     Micah Skidmore
                                                     Texas Bar No. 24046856
                                                     micah.skidmore@haynesboone.com
                                                     Natalie DuBose
                                                     Texas Bar No. 24077481
                                                     natalie.dubose@haynesboone.com
                                                     HAYNES AND BOONE, L.L.P.
                                                     2323 Victory Avenue, Suite 700
                                                     Dallas, Texas 75219
                                                     Telephone: (214) 651-5000
                                                     Telecopier: (214) 651-5940

                                                     ATTORNEYS FOR PLAINTIFF HALL
                                                     CA-NV, LLC




PLAINTIFF’S OBJECTIONS TO
DEFENDANT’S SUMMARY JUDGMENT EVIDENCE                                                       2
  Case 3:18-cv-00380-B Document 57 Filed 07/03/19               Page 3 of 3 PageID 3799


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
has been served on the following counsel via ECF, in accordance with the Federal Rules of Civil
Procedure on this 3rd day of July, 2019:


       Don Colleluori
       don.colleluori@figdav.com
       Amber D. Reece
       amber.reece@figdav.com
       FIGARI + DAVENPORT, LLP
       901 Main Street, Suite 3400
       Dallas, Texas 75202

       Counsel for Defendant Old Republic National Title Insurance Company



                                                   /s/Micah E. Skidmore
                                                   Micah E. Skidmore




PLAINTIFF’S OBJECTIONS TO
DEFENDANT’S SUMMARY JUDGMENT EVIDENCE                                                        3
